HAMLIN, Circuit Judge
(dissenting).
I respectfully dissent.
Appellee brought to the attention of the Medical Society the report of the Surgeon General. After this, the Medical Society, which was in charge of the mass immunization program, decided to proceed and the program was thereafter under the direction of that organization. On each of the bottles containing 100 doses of that vaccine which appellee sold to the Medical Society, appellee included a printed insert containing pertinent portions of the Surgeon General’s report. Under the circumstances of this case I cannot agree with the court’s holding that there was as a matter of law an *132absolute breach by appellee of its duty to warn.
The court’s instruction to the jury that there was an implied warranty on the part of appellee that the vaccine was reasonably fit for the particular purpose for which it was manufactured was proper, and the jury verdict in favor of ap-pellee apparently found that there was no breach of that warranty.
I would affirm.
HAMLIN, Circuit Judge, would grant the petition for rehearing.